--------------------------------------------------------------------------------

EXECUTION VERSION
INCREMENTAL ASSUMPTION AGREEMENT
Dated as of November 27, 2017,
among
BERRY GLOBAL GROUP, INC.,
BERRY GLOBAL, INC.
and
CERTAIN SUBSIDIARIES OF BERRY GLOBAL, INC.
as Loan Parties,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Administrative Agent,
CITIBANK, N.A.
as Initial Term O Lender
and
CITIBANK, N.A.
as Initial Term P Lender



--------------------------------------------------------------------------------

INCREMENTAL ASSUMPTION AGREEMENT
THIS INCREMENTAL ASSUMPTION AGREEMENT (this "Agreement"), dated as of November
27, 2017, is among BERRY GLOBAL, INC. (formerly known as Berry Plastics
Corporation), a Delaware corporation (the "Borrower"), BERRY GLOBAL GROUP, INC.
(formerly known as Berry Plastics Group, Inc.), a Delaware corporation
("Holdings"), each Subsidiary of the Borrower listed on the signature pages
hereto (together with Holdings and Borrower, the "Loan Parties"), Citibank,
N.A., as an Incremental Term Lender (as defined in the Credit Agreement referred
to below) with respect to the Term O Loans (in such capacity, the "Initial Term
O Lender"), Citibank, N.A., as an Incremental Term Lender with respect to the
Term P Loans (in such capacity, the "Initial Term P Lender"), and Credit Suisse
AG, Cayman Islands Branch (formerly known as Credit Suisse, Cayman Islands
Branch), as administrative agent (in such capacity, the "Administrative Agent")
for the Lenders under the Credit Agreement.
PRELIMINARY STATEMENTS:
(1) The Loan Parties, the Administrative Agent and the other agents and lenders
party thereto are parties to the Second Amended and Restated Term Loan Credit
Agreement dated as of April 3, 2007 (as modified by that certain Incremental
Assumption Agreement, dated as of February 8, 2013, that certain Incremental
Assumption Agreement, dated as of January 6, 2014, that certain Incremental
Assumption Agreement and Amendment, dated as of October 1, 2015, that certain
Incremental Assumption Agreement and Amendment, dated as of June 15, 2016, that
certain Incremental Assumption Agreement, dated as of January 19, 2017, that
certain Incremental Assumption Agreement, dated as of February 10, 2017 and that
certain Incremental Assumption Agreement, dated as of August 10, 2017
(collectively, the "Prior Incremental Assumption Agreements"), the "Credit
Agreement").  Capitalized terms not otherwise defined in this Agreement have the
same meanings as specified in the Credit Agreement.
(2) The Borrower has requested that the Initial Term O Lender provide an
Incremental Term Loan Commitment (and Incremental Term Loans consisting of Other
Term Loans) in the amount of $900,000,000.00 (such commitment, the "Term O Loan
Commitment" and such Incremental Term Loans, the "Term O Loans"), and the
Initial Term O Lender is willing to provide the Term O Loan Commitment and Term
O Loans, subject in each case to the terms and conditions set forth herein.
(3) The Borrower has requested that the Initial Term P Lender provide an
Incremental Term Loan Commitment (and Incremental Term Loans consisting of Other
Term Loans) in the amount of $814,375,000.00 (such commitment, the "Term P Loan
Commitment" and such Incremental Term Loans, the "Term P Loans"), and the
Initial Term P Lender is willing to provide the Term P Loan Commitment and Term
P Loans, subject in each case to the terms and conditions set forth herein.
(4) The Loan Parties, the Initial Term O Lender, the Initial Term P Lender and
the Administrative Agent are entering into this Agreement in order to evidence
the Term O Loan Commitment and Term O Loans and the Term P Loan Commitment and
Term P Loans in accordance with Section 2.21 of the Credit Agreement.
SECTION 1. New Commitments and New Loans
 
1

--------------------------------------------------------------------------------

(a)
Pursuant to Section 2.21 of the Credit Agreement, and subject to the
satisfaction of the conditions set forth in Section 4 hereof:

(i)
The Initial Term O Lender agrees to make a single loan to the Borrower on the
Effective Date (as defined below) in a principal amount equal to the amount set
forth with respect to the Initial Term O Lender on Schedule 1A hereto.

(ii)
The Initial Term P Lender agrees to make a single loan to the Borrower on the
Effective Date in a principal amount equal to the amount set forth with respect
to the Initial Term P Lender on Schedule 1B hereto.

(b)
The Administrative Agent hereby approves of each of the Initial Term O Lender
and the Initial Term P Lender as Incremental Term Lenders under the Credit
Agreement and approves of the terms of the Term O Loans as set forth in Section
2 hereof and the terms of the Term P Loans as set forth in Section 3 hereof.

(c)
For purposes of this Agreement, the following terms have the meanings ascribed
below:

(i)
"Amendment Lead Arrangers" means Citibank, N.A., Barclays Bank PLC, Credit
Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs
Lending Partners (through itself or one of its affiliates), JPMorgan Chase Bank,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its
affiliates designated to act in such capacity) and Wells Fargo Securities, LLC.

SECTION 2. Terms of the Term O Loans
Pursuant to Section 2.21 of the Credit Agreement, the Term O Loans shall be
Other Term Loans, the terms of which shall be as follows:
(a)
The aggregate principal amount of the Term O Loans and Term O Loan Commitment
shall be $900,000,000.00.

(b)
The final maturity date of the Term O Loans shall be February 8, 2020.

(c)
The Applicable Margin with respect to the Term O Loans shall be 2.00% per annum
in the case of any Eurocurrency Loan that is a Term O Loan and shall be 1.00%
for any ABR Loan that is a Term O Loan.

(d)
Notwithstanding anything herein or in the Credit Agreement to the contrary, in
the event that, on or prior to the six-month anniversary of the Effective Date,
there occurs any Term O Loan Repricing Event (as defined below) or in connection
with a Term O Loan Repricing Event constituting an amendment or conversion of
Term O Loans, any Lender is required to assign its Term O Loans pursuant to
Section 2.19(c) of the Credit Agreement, the Borrower shall on the date of such
Term O Loan Repricing Event pay to the Administrative Agent, for the account of
each Lender with such Term O Loans that are subject to such Term O Loan
Repricing Event or are required to be so assigned, a fee equal to 1.00% of the
principal amount of the Term O Loans subject to such Term O Loan Repricing Event
or required to be so assigned; provided that any prepayment of any Term O Loans
made in connection with a Change in Control shall not require the payment of the
1.00% premium otherwise provided for in this paragraph.

2

--------------------------------------------------------------------------------

For purposes of this Section 2(d), "Term O Loan Repricing Event" shall mean any
prepayment or repayment of Term O Loans with the proceeds of, or any conversion
or amendment of Term O Loans into, any new or replacement tranche of term loans
bearing interest with an "effective yield" (taking into account, for example,
upfront fees, interest rate spreads, interest rate benchmarks floors and
original interest discount, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders of such new or replacement loans and
without taking into account any fluctuations in the Adjusted LIBO Rate or
comparable rate) less than the "effective yield" applicable to the Term O Loans
(as such comparative yields are determined consistent with generally accepted
financial practices) (it being understood that (x) in each case, the yield shall
exclude any structuring, commitment and arranger fees or other fees unless such
similar fees are paid to all lenders generally in the primary syndication of
such new or replacement tranche of term loans and shall include any rate floors
and any upfront or similar fees paid to all lenders generally in the primary
syndication of such new or replacement tranche of term loans or original issue
discount payable with respect to such new or replacement tranche of term loans
and (y) any such repayment, prepayment or conversion shall only constitute a
Term O Loan Repricing Event to the extent the primary purpose of such repayment,
prepayment, conversion or amendment, as reasonably determined by the Borrower in
good faith, is to reduce the "effective yield" on the Term O Loans).
(e)
All other terms not described herein and relating to the Term O Loans shall be
the same as the terms of the Term K Loans in effect immediately prior to the
Effective Date.

SECTION 3. Terms of the Term P Loans
Pursuant to Section 2.21 of the Credit Agreement, the Term P Loans shall be
Other Term Loans, the terms of which shall be as follows:
(a)
The aggregate principal amount of the Term P Loans and Term P Loan Commitment
shall be $814,375,000.00.

(b)
The final maturity date of the Term P Loans shall be January 6, 2021.

(c)
The Applicable Margin with respect to the Term P Loans shall be 2.00% per annum
in the case of any Eurocurrency Loan that is a Term P Loan and shall be 1.00%
for any ABR Loan that is a Term P Loan.

(d)
Notwithstanding anything herein or in the Credit Agreement to the contrary, in
the event that, on or prior to the six-month anniversary of the Effective Date,
there occurs any Term P Loan Repricing Event (as defined below) or in connection
with a Term P Loan Repricing Event constituting an amendment or conversion of
Term P Loans, any Lender is required to assign its Term P Loans pursuant to
Section 2.19(c) of the Credit Agreement, the Borrower shall on the date of such
Term P Loan Repricing Event pay to the Administrative Agent, for the account of
each Lender with such Term P Loans that are subject to such Term P Loan
Repricing Event or are required to be so assigned, a fee equal to 1.00% of the
principal amount of the Term P Loans subject to such Term P Loan Repricing Event
or required to be so assigned; provided that any prepayment of any Term P Loans
made in connection with a Change in Control shall not require the payment of the
1.00% premium otherwise provided for in this paragraph.

3

--------------------------------------------------------------------------------

For purposes of this Section 3(d), "Term P Loan Repricing Event" shall mean any
prepayment or repayment of Term P Loans with the proceeds of, or any conversion
or amendment of Term P Loans into, any new or replacement tranche of term loans
bearing interest with an "effective yield" (taking into account, for example,
upfront fees, interest rate spreads, interest rate benchmarks floors and
original interest discount, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders of such new or replacement loans and
without taking into account any fluctuations in the Adjusted LIBO Rate or
comparable rate) less than the "effective yield" applicable to the Term P Loans
(as such comparative yields are determined consistent with generally accepted
financial practices) (it being understood that (x) in each case, the yield shall
exclude any structuring, commitment and arranger fees or other fees unless such
similar fees are paid to all lenders generally in the primary syndication of
such new or replacement tranche of term loans and shall include any rate floors
and any upfront or similar fees paid to all lenders generally in the primary
syndication of such new or replacement tranche of term loans or original issue
discount payable with respect to such new or replacement tranche of term loans
and (y) any such repayment, prepayment or conversion shall only constitute a
Term P Loan Repricing Event to the extent the primary purpose of such repayment,
prepayment, conversion or amendment, as reasonably determined by the Borrower in
good faith, is to reduce the "effective yield" on the Term P Loans).
(e)
All other terms not described herein and relating to the Term P Loans shall be
the same as the terms of the Term L Loans in effect immediately prior to the
Effective Date.

SECTION 4. Conditions to Effectiveness.
The (x) Initial Term O Lender agrees to make its Term O Loans to the Borrower in
an aggregate principal amount equal to its Term O Loan Commitment and (y)
Initial Term P Lender agrees to make its Term P Loans to the Borrower in an
aggregate principal amount equal to its Term P Loan Commitment, in each case on
and as of the date (the "Effective Date") on which the following conditions
shall have been satisfied:
(a)
The Administrative Agent (or its counsel) shall have received from each party
hereto prior to giving effect to this Agreement either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

4

--------------------------------------------------------------------------------

(b)
The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Bryan Cave LLP, special counsel for
the Loan Parties, (ii) Jason Greene, in-house counsel for the Loan Parties, and
(iii) Godfrey & Kahn, S.C., Wisconsin counsel for certain of the Loan Parties,
in each case, each (A) dated the Effective Date, (B) addressed to the
Administrative Agent, the Collateral Agent and the Lenders and (C) customary in
form and substance for transactions of the type contemplated hereby and
reasonably satisfactory to the Administrative Agent and covering such matters as
are customary for transactions of the type contemplated hereby and consistent
with the opinions delivered in connection with the Prior Incremental Assumption
Agreements (to the extent applicable).

(c)
The Administrative Agent shall have received in the case of each Loan Party each
of the items referred to in clauses (i), (ii), (iii) and (iv) below:

(i)
a bringdown confirmation, dated not more than one Business Day prior to the
Effective Date, as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of each such Loan Party from
the Secretary of State (or other similar official) of the jurisdiction of its
organization;

(ii)
a certificate of the Secretary or Assistant Secretary or similar officer of each
Loan Party dated the Effective Date and certifying,

(A)
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors (or equivalent governing body) of such Loan Party (or its
managing general partner or managing member) authorizing the execution, delivery
and performance of this Agreement and, in the case of the Borrower, the
borrowing of Term O Loans and Term P Loans, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect on the
Effective Date,

(B)
that (1) except as amended by any amendment attached to such Secretary's or
Assistant Secretary's certificate, neither the certificate or articles of
incorporation, certificate of limited partnership or certificate of formation
(as applicable) of such Loan Party, nor the by-laws, limited liability company,
partnership agreement or other equivalent governing documents (as applicable) of
such Loan Party, has been amended since the date of the last amendment thereto
attached to the Secretary's Certificate of Borrower and Guarantors dated as of
August 10, 2017, or in the case of Holdings, attached to the Secretary's
Certificate of Holdings dated as of August 10, 2017, in each case delivered to
the Administrative Agent in connection with the consummation of the financing
transactions described in the Incremental Assumption Agreement dated as of
August 10, 2017 (as so amended, collectively, the "Loan Party Organizational
Documents"), and (2) the Loan Party Organizational Documents have been in effect
at all times since the date of the resolutions described in clause (A) above,
and remain in effect on the Effective Date,

(C)
as to the incumbency and specimen signature of each officer executing this
Agreement or any other document delivered in connection herewith on behalf of
such Loan Party; and

(D)
as to the absence of any pending proceeding for the dissolution or liquidation
of such Loan Party or, to the knowledge of such person, threatening the
existence of such Loan Party;

(iii)
certification of a director or another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or similar officer executing
the certificate delivered pursuant to Section 4(c)(ii); and

(iv)
a certificate of a Responsible Officer of the Borrower as to satisfaction of the
condition set forth in Section 4(f) hereof.

5

--------------------------------------------------------------------------------

(d)
the Administrative Agent, Amendment Lead Arrangers, the Initial Term O Lender
and the Initial Term P Lender shall have received, to the extent invoiced at
least three business days prior to the Effective Date, reimbursement or payment
of (i) all reasonable expenses related to syndication of this Agreement, the
Term O Loans and the Term P Loans and (ii) the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel to the Administrative
Agent and Amendment Lead Arrangers, in each case, required to be reimbursed or
paid by the Loan Parties on or prior to the Effective Date, whether hereunder,
under that certain Engagement Letter, dated as of November 13, 2017 (the
"Engagement Letter"), among the Borrower, Citibank, N.A., Barclays Bank PLC,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs
Lending Partners (through itself or one of its affiliates), JPMorgan Chase Bank,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its
affiliates designated to act in such capacity) and Wells Fargo Securities, LLC,
or under any Loan Document.

(e)
 [Reserved].

(f)
The representations and warranties set forth in Article III of the Credit
Agreement shall be true and correct in all material respects as of the Effective
Date, in each case, with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date), and immediately
after giving effect to the Borrowing of the Term O Loans and the Term P Loans,
no Event of Default or Default shall have occurred and be continuing or would
result therefrom.

(g)
The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower in the form attached as Annex A hereto
certifying that the Borrower and its subsidiaries, on a consolidated basis after
giving effect to the transactions contemplated hereby, are solvent.

(h)
The Amendment Lead Arrangers shall have received, at least three business days
prior to the Effective Date, all documentation and other information required by
regulatory authorities under applicable "know your customer" and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, to the extent requested in writing at least 10 days prior to the Effective
Date.

(i)
The Administrative Agent shall have received a Borrowing Request in respect of
each of the Term O Loans and the Term P Loans as required by Section 2.03 of the
Credit Agreement.

(j)
The Administrative Agent shall have received a "Life-of-Loan" flood hazard
determination notice for each real property encumbered by a Mortgage, and if
such real property is located in a special flood hazard area, (x) a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and the applicable Loan Party and (y) certificates of flood
insurance evidencing any such insurance required by the Credit Agreement.

(k)
Substantially concurrently with the making by the Initial Term O Lender of its
Term O Loans to the Borrower on the Effective Date, all of the principal,
interest, fees and other amounts due and payable in respect of the Term K Loans
under the Credit Agreement shall have been paid by the Borrower.

6

--------------------------------------------------------------------------------

(l)
Substantially concurrently with the making by the Initial Term P Lender of its
Term P Loans to the Borrower on the Effective Date, all of the principal,
interest, fees and other amounts due and payable in respect of the Term L Loans
under the Credit Agreement shall have been paid by the Borrower.

SECTION 5. Post Effective Date Security Documentation.  The Borrower shall and
shall cause each Material Subsidiary to, within 120 days after the Effective
Date (or such longer period as the Administrative Agent may determine), deliver
to the Administrative Agent, each in form and substance reasonably acceptable to
the Administrative Agent
(1)
written confirmation (which confirmation may be provided in the form of an
electronic mail acknowledgment in form and substance reasonably satisfactory to
the Administrative Agent) from local counsel in the jurisdiction in which the
Mortgaged Property (which are set forth on Schedule 2 hereto) is located
substantially to the effect that: (x) the recording of the existing Mortgage is
the only filing or recording necessary to give constructive notice to third
parties of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Credit Agreement, as amended pursuant
to this Amendment, for the benefit of the Secured Parties; and (y) no other
documents, instruments, filings, recordings, re-recordings, re-filings or other
actions, including, without limitation, the payment of any mortgage recording
taxes or similar taxes, are necessary or appropriate under applicable law in
order to maintain the continued enforceability, validity or priority of the lien
created by such Mortgage as security for the Obligations, including the
Obligations evidenced by the Credit Agreement, as amended pursuant to this
Amendment, for the benefit of the Secured Parties;

OR
(2)
(w) amendments to the Mortgages ("Mortgage Amendments"), (x) date down
endorsements to the existing title insurance policies relating to the property
subject to such Mortgage Amendment, (y) any documents required in connection
with the recording of such Mortgage Amendments and (z) opinions of local counsel
with respect to the enforceability, due authorization, execution and delivery of
the Mortgage Amendments and other such other matters customarily included in
such opinions.

SECTION 6. Representations and Warranties.  On the Effective Date, the Loan
Parties represent and warrant to the Administrative Agent, the Initial Term O
Lender and the Initial Term P Lender that: (a) the execution, delivery and
performance by Holdings, the Borrower and each of the Subsidiary Loan Parties of
this Agreement and the incurrence of the Term O Loans and the Term P Loans
hereunder and under the Credit Agreement (as amended hereby) are permitted
under, and do not conflict with or violate, the terms of the Credit Agreement,
the Existing ABL Credit Agreement, the Intercreditor Agreement or the Senior
Lender Intercreditor Agreement, (b) no default shall exist under the Credit
Agreement, the Existing ABL Credit Agreement, and any indenture and supplemental
indenture governing the senior notes issued by the Borrower and outstanding on
the Effective Date, (c) no action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with this Agreement or the incurrence by the Borrower of
the Term O Loans and the Term P Loans, except for the actions contemplated by
Section 5 above, (d) the proceeds of the Term O Loans will be used substantially
simultaneously by the Borrower to repay all of the outstanding Term K Loans and
(e) the proceeds of the Term P Loans will be used substantially simultaneously
by the Borrower to repay all of the outstanding Term L Loans.
7

--------------------------------------------------------------------------------

SECTION 7. Reference to and Effect on the Credit Agreement; Confirmation of
Guarantors.
(a)
On and after the effectiveness of this Agreement, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof" or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by, and after giving effect to, this Agreement.

(b)
Each Loan Document, after giving effect to this Agreement, is and shall continue
to be in full force and effect and is hereby in all respects ratified and
confirmed, except that, on and after the effectiveness of this Agreement, each
reference in each of the Loan Documents (including the Collateral Agreement and
the other Security Documents) to the "Credit Agreement", "thereunder", "thereof"
or words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement, as amended by, and after giving effect to,
this Agreement, and each reference to "Lender" therein shall, for the avoidance
of doubt, include each holder of any Term O Loans, including the Initial Term O
Lender, and each holder of any Term P Loans, including the Initial Term P
Lender, respectively.  Without limiting the generality of the foregoing, the
Security Documents (in the case of the Mortgages, after giving effect to any
amendments thereto required in connection with the Term O Loans and the Term P
Loans) and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, as amended by, and after giving effect to, this Agreement (in the
case of the Mortgages, subject to any limitations contained in the Mortgages on
maximum indebtedness or maximum indebtedness permitted to be secured thereby),
in each case subject to the terms thereof.

(c)
Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Collateral Agreement) and confirms that (in the case
of the Mortgages, if any after giving effect to any amendments required in
connection with the Term O Loans and the Term P Loans) such liens and security
interests continue to secure the Obligations under the Loan Documents,
including, without limitation, all Obligations resulting from or incurred
pursuant to the Term O Loans and Term P Loans (in the case of the Mortgages,
subject to any limitations contained in the Mortgages on maximum indebtedness or
maximum indebtedness permitted to be secured thereby), in each case subject to
the terms thereof and (iii) in the case of each Guarantor, ratifies and
reaffirms its guaranty of the Obligations pursuant to Article II of the
Collateral Agreement.

(d)
The execution, delivery and effectiveness of this Agreement shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or any Agent under any of the Loan Documents, or constitute a waiver
of any provision of any of the Loan Documents.

(e)
This Agreement is a Loan Document.

SECTION 8. Initial Term O Lender and Initial Term P Lender.
8

--------------------------------------------------------------------------------

(a)
Each of the Initial Term O Lender and the Initial Term P Lender (i) confirms
that it has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Section 5.04 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement; (ii) agrees that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) represents and warrants that its name set forth on
its signature page hereto is its legal name; (iv) confirms that it is not the
Borrower or any of its Subsidiaries or an Affiliate of any of them; (v) appoints
and authorizes each Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Loan Documents as are delegated to
such Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (vi) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vii) attaches any
U.S. Internal Revenue Service forms required under Section 2.17 of the Credit
Agreement.

(b)
On and after the Effective Date, each of the Initial Term O Lender and the
Initial Term P Lender shall be a party to the Credit Agreement as a Lender and
shall have all of the rights and obligations of a Lender thereunder.  All
notices and other communications provided for hereunder or under the Loan
Documents to the Initial Term O Lender or to the Initial Term P Lender shall be
to its address as set forth in the administrative questionnaire such Lender has
furnished to the Administrative Agent.

SECTION 9. Costs, Expenses.  The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses (including Other Taxes) incurred by the
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent (subject to any applicable limitations in
the Engagement Letter)) in accordance with the terms of Section 9.05 of the
Credit Agreement.
SECTION 10. No Novation. This Agreement shall not extinguish the Obligations for
the payment of money outstanding under the Credit Agreement or discharge or
release the Lien or priority of any Loan Document or any other security therefor
or any guarantee thereof, and the Liens and security interests existing
immediately prior to the Effective Date in favor of the Administrative Agent for
the benefit of the Secured Parties securing payment of the Obligations are in
all respects continuing and in full force and effect with respect to all
Obligations.  Nothing herein contained shall be construed as a novation of any
of the Loan Documents or a substitution or novation of the Obligations
outstanding under the Credit Agreement or instruments guaranteeing or securing
the same, which instruments shall remain and continue in full force and effect. 
Nothing expressed or implied in this Agreement or any other document
contemplated hereby shall be construed as a release or other discharge of any
Loan Party under the Credit Agreement or any other Loan Document from any of its
obligations and liabilities thereunder, and except as expressly provided, such
obligations and liabilities are in all respects continuing with only the terms
being modified as provided in this Agreement.
SECTION 11. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which shall constitute an original but all of which, when taken
together, shall constitute but one contract, and shall become effective as
provided in Section 4.  Delivery of an executed counterpart to this Agreement by
facsimile transmission (or other electronic transmission pursuant to procedures
approved by the Administrative Agent) shall be effective as delivery of a
manually signed original.
9

--------------------------------------------------------------------------------

SECTION 12. Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
[Remainder of page intentionally left blank]


10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BERRY GLOBAL, INC.
By: /s/ Mark W. Miles
Name:  Mark W. Miles

Title:
Chief Financial Officer

BERRY GLOBAL GROUP, INC.
By: /s/ Mark W. Miles 
Name:  Mark W. Miles
Title: Chief Financial Officer


[Signature Page for Incremental Assumption Agreement]


--------------------------------------------------------------------------------



AEROCON, LLC
AVINTIV ACQUISITION CORPORATION
AVINTIV INC.
AVINTIV SPECIALTY MATERIALS INC.
BERRY PLASTICS ACQUISITION CORPORATION V
BERRY PLASTICS ACQUISITION CORPORATION XII
BERRY PLASTICS ACQUISITION CORPORATION XIII
BERRY GLOBAL FILMS, LLC
BERRY PLASTICS ACQUISITION LLC X
BERRY PLASTICS DESIGN, LLC
BERRY PLASTICS FILMCO, INC.
BERRY PLASTICS 1K, LLC
BERRY PLASTICS OPCO, INC.
BERRY PLASTICS SP, INC.
BERRY PLASTICS TECHNICAL SERVICES, INC.
BERRY SPECIALTY TAPES, LLC
BERRY STERLING CORPORATION
BPREX BRAZIL HOLDING INC.
BPREX CLOSURE SYSTEMS, LLC
BPREX CLOSURES KENTUCKY INC.
BPREX CLOSURES, LLC
BPREX DELTA INC.
BPREX HEALTHCARE BROOKVILLE INC.
BPREX HEALTHCARE PACKAGING INC.
BPREX PLASTIC PACKAGING INC.
BPREX PLASTICS SERVICES COMPANY INC.
BPREX PRODUCT DESIGN AND ENGINEERING INC.
BPREX SPECIALTY PRODUCTS PUERTO RICO INC.
CAPLAS LLC
CAPLAS NEPTUNE, LLC
CAPTIVE PLASTICS HOLDINGS, LLC
CAPTIVE PLASTICS, LLC
CARDINAL PACKAGING, INC.
CHICOPEE, INC.
COVALENCE SPECIALTY ADHESIVES LLC
COVALENCE SPECIALTY COATINGS LLC
CPI HOLDING CORPORATION
By: /s/ Jason K. Greene 
Name:  Jason K. Greene
Title:    Executive Vice President, General Counsel and Secretary
 
[Signature Page for Incremental Assumption Agreement]



--------------------------------------------------------------------------------



DOMINION TEXTILE (USA), L.L.C.
FABRENE, L.L.C.
FIBERWEB GEOS, INC.
FIBERWEB, LLC
KERR GROUP, LLC
KNIGHT PLASTICS, LLC
OLD HICKORY STEAMWORKS, LLC
PACKERWARE, LLC
PESCOR, INC.
PGI EUROPE, INC.
PGI POLYMER, INC.
PLIANT INTERNATIONAL, LLC
PLIANT, LLC
POLY-SEAL, LLC
PRIME LABEL & SCREEN INCORPORATED
PRISTINE BRANDS CORPORATION
PROVIDENCIA USA, INC.
ROLLPAK CORPORATION
SAFFRON ACQUISITION, LLC
SEAL FOR LIFE INDUSTRIES, LLC
SETCO, LLC
SUN COAST INDUSTRIES, LLC
UNIPLAST HOLDINGS, LLC
UNIPLAST U.S., INC.
VENTURE PACKAGING, INC.
VENTURE PACKAGING MIDWEST, INC.
By: /s/ Jason K. Greene 
Name:  Jason K. Greene
Title:    Executive Vice President, General Counsel and Secretary
 
 
[Signature Page for Incremental Assumption Agreement]

--------------------------------------------------------------------------------

GRAFCO INDUSTRIES LIMITED PARTNERSHIP
By:  CAPLAS NEPTUNE, LLC
its General Partner
By: /s/ Jason K. Greene 
 Name:  Jason K. Greene
 Title:    Executive Vice President, General Counsel and Secretary
 
[Signature Page for Incremental Assumption Agreement]

--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent
By: /s/ John Toronto 
Name:  John Toronto
Title:    Authorized Signatory
By: /s/ Shyam Kapadia 
Name:  Shyam Kapadia
Title:    Authorized Signatory
 
[Signature Page for Incremental Assumption Agreement]

--------------------------------------------------------------------------------



CITIBANK, NA., as Initial Term O Lender
By: /s/ Christopher Wood 
Name:  Christopher Wood
Title:    Vice President
CITIBANK, NA., as Initial Term P Lender
By: /s/ Christopher Wood 
Name:  Christopher Wood
Title:    Vice President
 
[Signature Page for Incremental Assumption Agreement]



--------------------------------------------------------------------------------

Schedule 1A
Initial Term O Lender Term O Loan Commitment
Citibank, N.A. $900,000,000.00
Schedule 1B
Initial Term P Lender Term P Loan Commitment
Citibank, N.A. $814,375,000.00

 

 

--------------------------------------------------------------------------------

Schedule 2
1. 111 Excellence Lane, Mooresville, NC 28115
2. 1020 Shenandoah Village Dr., Waynesboro, VA 22980
3. 1203 Chicopee Road, Benson, NC 27504
4. 20 Elmwood Ave., Mountain Top, PA 18707
5. 70 Old Hickory Blvd., Old Hickory, TN 37138



--------------------------------------------------------------------------------

Annex A
SOLVENCY CERTIFICATE
[ ], 2017
Reference is made to the Second Amended and Restated Term Loan Credit Agreement
dated as of April 3, 2007 by and among Holdings, the Borrower, the Lenders and
other parties thereto and Credit Suisse AG, Cayman Islands Branch (formerly
known as Credit Suisse, Cayman Islands Branch), as administrative agent (as
modified by that certain Incremental Assumption Agreement, dated as of February
8, 2013, that certain Incremental Assumption Agreement, dated as of January 6,
2014, that certain Incremental Assumption Agreement and Amendment, dated as of
October 1, 2015, that certain Incremental Assumption Agreement and Amendment,
dated as of June 15, 2016, that certain Incremental Assumption Agreement, dated
as of January 19, 2017, that certain Incremental Assumption Agreement, dated as
of February 10, 2017, that certain Incremental Assumption Agreement, dated as of
August 10, 2017 and the Incremental Assumption Agreement dated as of the date
hereof (the "Amendment"), the "Credit Agreement"); unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Credit Agreement or the Amendment, as applicable.
I, the undersigned, solely in my capacity as the Chief Financial Officer of the
Borrower, and not in my individual capacity, do hereby certify that, on the
Effective Date after giving effect to the transactions contemplated by the
Amendment:
(a) the fair value of the property of the Borrower and its Subsidiaries (taken
as a whole) is greater than the total amount of liabilities, including
contingent liabilities, of the Borrower and its Subsidiaries (taken as a whole)
(it being understood that the amount of contingent liabilities at any time shall
be computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability);
(b) the present fair salable value of the assets of the Borrower and its
Subsidiaries (taken as a whole) is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries
(taken as a whole) on their debts as they become absolute and matured;
(c) the Borrower and its Subsidiaries do not intend to, and do not believe that
they will, incur debts or liabilities beyond their ability to pay such debts and
liabilities as they become absolute and matured; and
(d) the Borrower and its Subsidiaries are not engaged in any business, as
conducted on the Effective Date and as proposed to be conducted following the
Effective Date, for which the property of the Borrower and its Subsidiaries
(taken as a whole) would constitute an unreasonably small capital.
IN WITNESS WHEREOF, I have delivered this certificate as of the date first
written above.
BERRY GLOBAL, INC.
By: 
Name:
Title:    Chief Financial Officer
 
Annex A-1

--------------------------------------------------------------------------------

 